                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

  JANET MAVIS MARCUSSE,                             Case No. 17-CV-4656 (SRN/LIB)

                          Petitioner,

  v.                                                             ORDER

  WARDEN FCI WASECA,

                          Respondent.



       This matter is before the Court on the application to proceed in forma pauperis

(“IFP”) on appeal of petitioner Janet Mavis Marcusse from the dismissal of her petition

for a writ of habeas corpus and the denial of her post-judgment motions. See Doc.

No. 33. After review, this Court concludes that Marcusse qualifies financially for IFP

status. Further, although the question is close, the Court finds that Marcusse’s appeal is

not frivolous as the Supreme Court has defined that term. Accordingly, Marcusse’s IFP

application is granted.

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that the application to proceed in forma pauperis on appeal of

petitioner Janet Mavis Marcusse [Doc. No. 33] is GRANTED.

  Dated: January 4, 2019                        s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge
